DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action dated 03/16/2022 (“03-16-22 OA”), Applicant amended title, specification paragraph 0039 and claims 1 and 3 while canceling claim 7 in reply dated 05/13/2022 (“05-13-22 Reply”). 
Response to Arguments
It is noted that the remarks in Domestic Benefit section of 03-16-22 OA is considered valid and maintained. 
Applicant’s amendments to paragraph 0039 have overcome the objection to specification as set forth under line item number 1 of the 03-16-22 OA. 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 2 of the 03-16-22 OA. 
Applicant’s amendments to claims 1 and 3 have overcome the 35 USC 112(b) indefiniteness rejections of claim 3 as set forth under line item number 3 of the 03-16-22 OA. 
Applicant’s substantive amendments to independent claim 1 have overcome the prior art rejections based at least in part on Aikawa as set forth under line item numbers 4-5 of the 03-16-22 OA. 
The amendments to independent claim 1 have changed the scope of claim 1 and dependent claims 2-6 thereof, thereby necessitating a new grounds of rejection, supra. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0229746 A1 to Aikawa et al. (“Aikawa”) in view of US 2020/0303205 A1 to Chae et al. (“Chae”) and in view of JP2000044343 A to Yokoyama.
Regarding independent claim 1, Aikawa teaches a wafer support table (see title: electrostatic chuck), comprising:
a ceramic substrate 3+2 (“plate shaped main body” and “dielectric layer”, respectively, see Figures 5 and 6; refer to entire specification. Further, as per paragraph 0035, “the dielectric layer forms a surface corrosion resistant layer, which is formed of the ceramic material of the present invention.” Further, as per paragraph 0057, “In particular, by forming the plate shaped main body with a material including aluminum nitride as its main phase, it is possible to maintain high thermal conductivity and easier to maintain the surface temperature of the corrosion resistant ceramic material uniform”; therefore the plate shaped main body is ceramic AlN) including, on an upper surface  (i.e., as explained throughout specification there is a wafer on the top surface of 2), a wafer mount portion that receives a wafer (i.e., as explained throughout specification); and
a heater electrode 6 (i.e., as per paragraphs 0003 and 0041-0044; Figure 6; there is a heater electrode 6) embedded in an inside of the ceramic substrate 3+2,
wherein the ceramic substrate 3+2 includes a core portion 3 and a surface layer portion 2 disposed on a surface of the core portion (refer to Figures 5 and 6),
the surface layer portion 2 has volume resistivity higher than volume resistivity of the core portion 3 (i.e., as explained in paragraph 0068 the main body [number 3 of Figures 5-6 and number 14 of Figure 8] is formed to have low volume resistivity. Further, as stated in same written description in paragraph 0096 and 0099 the inventive ceramic materials that make-up number 2/2a in Figures 5-6 and 8 has high volume resistivities),
the core portion 3 has thermal conductivity higher than thermal conductivity of the surface layer portion 2 (i.e., as explained in paragraphs 0009, 0040 and 0057 the plate shaped main body 3 has higher thermal conductivity than number 2), 
the surface layer portion 2 is disposed over at least one of a side surface (i.e., refer to Figure 6b and paragraph 0037: the ceramic corrosion resistant layer is on 3b and 5a side) of the core portion 3 and an upper surface 3a of the core portion 3, that is not covered (i.e., the part of 2 not covered by the wafer is the part as claimed) with the wafer, and 
the core portion 3 is formed of a sintered aluminum nitride (i.e., as stated throughout specification of Aikawa and admitted in the remarks of the 05-13-22 Reply the core portion 3 is made of sintered AlN), which has a grain diameter (i.e., the sintered AlN inherently contains a grain diameter by the basis in fact that there are grains), and the surface layer portion is formed of a sintered aluminum nitride containing Mg (i.e., as stated throughout specification of Aikawa and admitted in the remarks of the 05-13-22 Reply the surface layer portion is made of sintered AlN and Mg), which has a grain diameter (i.e., the sintered AlN inherently contains a grain diameter by the basis in fact that there are grains).
Aikawa does not expressly mention using Ti as an additive to sintered AlN instead of Mg. 
However, Chae teaches in paragraph 0006 that an additive to sintered AlN may be titanium OR magnesium and that the resulting characteristics would be substantially the same. 
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious”. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the AlN of the surface layer portion of Aikawa by substituting the AlN+Mg of Aikawa with functionally-equivalent AlN+Ti as taught by Chae. 
If Applicant does not support the equivalence rationale then at the very least Aikawa in view of Chae may be viewed as a simple substation between Mg and Ti to obtain predictable results as discussed, infra. 
Predictable Results
	i. As required by the claim the volume resistivity for the surface layer portion of AlN+Ti is higher than for the AlN core portion. Chae teaches in paragraph 0039 that a small portion of Ti in the AlN increases volume resistivity when compared to only AlN.  The required volume resistivity of the surface layer portion higher than the core portion is discussed supra with respect to Aikawa. The predictable result is the same: Adding Ti or Mg to AlN increases the volume resistivity as compared to only AlN. 
	ii. As required by the claim the thermal conductivity for the surface layer portion of AlN+Ti is lower than for the AlN core portion. Chae teaches/suggests in paragraph 0006 that the additives of either Mg or Ti lower thermal conductivity. The required thermal conductivity of the surface layer portion lower than the core portion is discussed supra with respect to Aikawa. The predictable result is the same: Adding Ti or Mg to AlN decreases the thermal conductivity as compared to only AlN.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Chae’s teachings with Aikawa’s teachings is a matter of simple substitution of one know element (i.e., Mg) for another know element (i.e., Ti) to obtain the predictable results enumerated, supra. 
 	Neither Aikawa nor Chae expressly mention/teach of grain size change when including an additive to sintered AlN. 
	Yokoyama teaches in paragraphs 0010 and 0012 that when an additive such as Ti is included in sintered AlN then the grain size/diameter is prevented/inhibited from growing thereby causing a reduction in grain diameter. As applied to Chae, the grain diameter of the AlN+Ti is smaller than only AlN. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Yokoyama’s teaching with Chae’s teachings and Aikawa’s teachings in order to recognize the results and relationship (i.e., smaller grain size) of adding an additive such as Ti to sintered AlN. 
Regarding claim 3,  Aikawa teaches wherein the surface layer portion 2 is further disposed over an upper surface 3a of the core portion 3 that is covered with the wafer (i.e., as illustrated in Figures 5-6).
Regarding claim 5,  Aikawa teaches wherein at least one of an electrostatic electrode 4 (“electrostatic chuck electrode”; Figures 5-6; paragraph 0045) and a RF electrode is embedded in the inside of the ceramic substrate 3+2 to serve as an electrode other than the heater electrode 6.
Regarding claim 6,  Aikawa teaches wherein the electrode 4 other than the heater electrode 6 is embedded (see Figure 6) between the upper surface 3a of the ceramic substrate 3+2 and the heater electrode 6.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0229746 A1 to Aikawa et al. (“Aikawa”) in view of US 2020/0303205 A1 to Chae et al. (“Chae”) in view of JP2000044343 A to Yokoyama and in view of US 6,239,402 B1 to Araki et al. (“Araki”).
Aikawa, Chae and Yokoyama make obvious all limitations of claim 1 from which claims 2 and 4 both directly depend, respectively. 
Regarding claims 2 and 4,  Aikawa teaches of forming the upper ceramic layer on the top OR top+sides OR bottom of an AlN main plate. Further, the upper ceramic layer that surrounds the main plate is corrosion resistant.  
Aikawa in combination with Chae and Yokoyama do not teach of completely surrounding the main plate with a corrosion resistant material. 
Araki teaches in Figure 1c of surrounding the main plate/substrate 5 with corrosion resistant material 6 as stated in column 11, lines 49-54. Also, when considering Figure 1b’s explanation in column 11, lines 25-36 it appears that number 5 and number 3 are made of the same material of ceramic-AlN and topped or surrounded with the corrosion resistant material. 
Araki teaches of surrounding the entire main plate/substrate with the corrosion resistant material thereby teaching the locations of the corrosion resistant material for claims 2 and 4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Araki’s invention with Aikawa’s teaching and Chae’s teaching and Yokoyama’s teaching would have been beneficial as best stated by Araki’s column 11, lines 49-54 in order to provide high corrosion resistance over the entire periphery surface. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01 August 2022
/John P. Dulka/Primary Examiner, Art Unit 2895